DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 2, filed on 11/09/2021, with respect to the references of Park and Lee have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 2, 10, and 11 has been withdrawn given that Park and Lee are not prior art against the instant application. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 2 and 4-14 are allowed because the prior art of record, fails to anticipate or render obvious, the features of:
Claim 2
A communication system comprising:
a terminal device; and
a base station configured to perform radio communication with the terminal device,
wherein machine type communication (MTC) control information that is control information for MTC is transmitted from the base station to the terminal device using a MTC control channel that is a control channel for MTC, and
the MTC control information includes radio resource information that is information of
a radio resource for transmitting data for MTC.
Claim 10 
 	A terminal device, which is configured to perform radio communication with a base station, wherein
the terminal device is configured to receive machine type communication (MTC) control information that is control information for MTC from the base station using a MTC control channel that is a control channel for MTC, and
the MTC control information includes radio resource information that is information of a radio resource for transmitting data for MTC.

Claim 11
A base station, which is configured to perform radio communication with a terminal device, wherein
the base station is configured to transmit machine type communication (MTC) control information that is control information for MTC to the terminal device using a MTC control channel that is a control channel for MTC, and
the MTC control information includes radio resource information that is information of a radio resource for transmitting data for MTC. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643